Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 1 of 24 PageID #:8




             Exhibit 1
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 2 of 24 PageID #:9
                              Return Date: No return date scheduled       12-Person Jury
                              Hearing Date: 12/12/2019 10:00 AM - 10:00 AM
                              Courtroom Number: 2410
                              Location: District 1 Court                                                                        FILED
                                      Cook County, IL                                                                           8/14/2019 2:10 PM
                                                          IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         DOROTHY BROWN
                                                                                                                                CIRCUIT CLERK
                                                              COUNTY DEPARTMENT, CHANCERY DIVISION                              COOK COUNTY, IL
FILEDDATE: 8/14/20192: 10PM2019CH09380




                                                                                                                                2019CH09380
                                          TIMOTHY THOME, individually and on behalf)
                                          of all others similarly situated,        )                                            6181017

                                                                                   )
                                                                 Plaintiff,        )
                                                                                   )                  Case No.      2019CH09380
                                                  V.                               )
                                                                                   )
                                          NOVATIME TECHNOLOGY, INC.,               )                  JURY TRIAL DEMANDED
                                                                                   )
                                                                 Defendant.        )


                                                                             CLASS ACTION COMPLAINT

                                                  Plaintiff Timothy Thome ("Thome" or "Plaintiff), by and through his attorneys,

                                          individually and on behalf of all others similarly situated (the "Class"), brings the following Class

                                          Action Complaint ("Complaint") pursuant to the Illinois Code of Civil Procedure, 735 ILCS §§

                                          5/2-801 and 2-802, against NOVAtime Technology, Inc. ("NOVAtime" or "Defendant"), its

                                          parents and subsidiaries, to redress and curtail Defendant's unlawful collection, use, storage, and

                                          disclosure of Plaintiff's sensitive and proprietary biometric data. Plaintiff alleges as follows upon

                                          personal knowledge as to himself, his own acts and experiences and, as to all other matters, upon

                                          information and belief, including investigation conducted by his attorneys.

                                                                              NATURE OF THE ACTION

                                                  I.     Defendant NOVAtime Technology, Inc. is a provider of automated time and

                                          attendance solutions which provides software and data collection timeclocks to companies across

                                          an array of industries. NOVAtime designs and manufactures the subject timeclocks. NOVAtime

                                          designs and administers the software that operate the subject time clocks. NOVAtime also provides

                                          the servers that host the biometric data utilized by the subject timeclocks.
 Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 3 of 24 PageID #:10




               Chief among the products NOVAtime manufactures are biometric time keeping

devices including fingerprint readers and other similar devices (collectively referred to as

"Biometric Data Readers") which require scans of users' biom,etric data in order for those users to

clock in and out of work. Upon information and belief, in Illinois alone NOVAtime provides its

Biometric Data Readers to companies in the healthcare, security, and manufacturing industries,

amongst others.

               NOVAtime requires users to scan their biometric identifiers, namely their

fingerprints or hand geometry, when using Biometric Data Readers as an authorization method to

track their time at work by using a scan of that biometric information to clock in and out of work

shifts and/or meal breaks. Once a user has registered his or her fingerprint or hand geometry with

a Biometric Data Reader, that information is retained in NOVAtime's database(s).

               According to its website, NOVAtime "provides complete Time and Attendance /

Workforce Management solutions that are fully equipped with badge time clocks, biometric time

clocks, proximity time clocks, and web-based kiosk devices, as well as integration capabilities

with     virtually     any      human       resource      or    payroll     application."     (See

http:Pwv, movatimetom "alio utus-kk livNOVAtime.aspx, accessed on August 13, 2019).

According to its website, "NOVAtime tracks employee time, attendance and projects accurately

while helping to control labor costs, minimize compliance risks and increase productivity." (Id).

Further, according to its website, "NOVAtime hardware products are of the highest quality in the

industry, with programs that utilize the latest technology to identify employees via hand geometry,

fingerprint, proximity card, barcode, or ID key-in." (Id.).

               Unlike ID badges or key fobs— which can be changed or replaced if stolen or

compromised — fingerprints and hand geometry are unique, permanent biometric identifiers
                                               Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 4 of 24 PageID #:11




                                             associated with each individual. This exposes individuals who use NOVAtime's Biometric Data
FILED DATE: 8/14/2019 2:10 PM 2019C H09380




                                             Readers to serious and irreversible privacy risks. For example, if a database containing

                                             fingerprints, hand geometry, or other sensitive, proprietary biometric data is hacked, breached, or

                                             otherwise exposed — like in the recent Google+, Equifax, Uber, FacebooldCambridge Analytica,

                                             and Marriott data breaches or misuses — individuals have no means by which to prevent identity

                                             theft, unauthorized tracking or other unlawful or improper use of this highly personal and private

                                             information.

                                                     6.     Biometrics are not relegated to esoteric corners of commerce. Many businesses —

                                             such as hospitals and pharmacies — and financial institutions have incorporated biometric

                                             applications into their workplace in the form of biometric timeelocks, and into consumer products,

                                             including such ubiquitous consumer products as checking accounts and cell phones.

                                                            In 2015, a data breach at the United States Office of Personnel Management

                                             exposed the personal identification information, including biometric data, of over 21.5 million

                                             federal employees, contractors, and job applicants. U.S. Off. of Personnel Mgmt., Cybersecurity

                                             Incidents (2018), available at www.opniaov/cvbcrsecurity/cyhersecurity-inc.iden.

                                                            An illegal market already exists for biometric data. Hackers and identity thieves

                                             have targeted Aadhaar, the largest biometric database in the world, which contains the personal

                                             and biometric data — including fingerprints, iris scans, and a facial photograph — of over a billion

                                             Indian citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of

                                             Identity Theft,       The Washington            Post    (Jan. " 4,      2018),     available      at

                                             ha4s://www.washingtonpost.cominewslworldviews/wp/20 I 8/01 /04/a-securi tv-breac h-i n-ind i a-

                                             has-left-a-bi II ion-people-at-risk-of-identitv-thetinutm term=.b3c702591138.




                                                                                              3
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 5 of 24 PageID #:12




                                                   9.      In January 2018, an Indian newspaper reported that the information housed in

                                           Aadhaar was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,
FILED DATE: 3/14/2019 2:10PM 2019CH09380




                                           Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan. 4, 2018),

                                           available at hap://www.tribuneindia.com/newslnationirs-500-10-minutes-and-you-have-access-

                                           to-billion-aadliaar-details/523361.html.

                                                   10.    Recognizing the need to protect its citizens from situations like these, Illinois

                                           enacted the Biometric Information Privacy Act ("BIPA"), 740 ILCS 14/1, et seq., specifically to

                                           regulate companies that collect, store and use Illinois citizens' biometrics, such as fingerprints.

                                                   11.    Notwithstanding the clear and unequivocal requirements of the law, NOVAtime

                                           disregards its Biometric Data Readers users' statutorily protected privacy rights and unlawfully

                                           collects, stores, disseminates, and uses individuals' biometric data in violation of BIPA.

                                           Specifically, NOVAtime has violated and continues to violate BIPA because it did not and

                                           continues not to:

                                                                  Properly inform Plaintiff and others similarly situated in writing of the
                                                                  specific purposes and length of time for which their fingerprints were being
                                                                  collected, stored, and used, as required by BIPA;

                                                                  Receive a written release from Plaintiff and others similarly situated to
                                                                  collect, store, or otherwise use their fingerprints, as required by BIPA;

                                                                  Provide a publicly available retention schedule and guidelines for
                                                                  permanently destroying Plaintiff's and other similarly-situated individuals'
                                                                  fingerprints, as required by BIPA; and

                                                                  Obtain consent from Plaintiff and others similarly situated to disclose,
                                                                  redisclose, or otherwise disseminate their fingerprints to a third party as
                                                                  required by BIPA.

                                                  12.     Plaintiff and other similarly-situated individuals are aggrieved because they were

                                           not: (1) informed in writing of the purposes and length of time for which their fingerprints were

                                           being collected, stored, disseminated and used; (2) provided a publicly available retention schedule


                                                                                            4
                                               Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 6 of 24 PageID #:13




                                             or guidelines for permanent destruction of the biometric data; and (3) provided (nor did they

                                             execute) a written release, as required by BIPA.
                            PM 2019CH09380




                                                               Upon information and belief, NOVAtime improperly discloses its Biometric Data

                                             Readers users' fingerprint data to other, currently unknown, third parties, including but not limited
FILED DATE: 8/14/2019 2: 10




                                             to NOVAtime's clients and/or other third parties that host biometric data in their data center(s).

                                                               Upon information and belief, NOVAtime lacks retention schedules and guidelines

                                             for permanently destroying Plaintiffs and other similarly-situated individuals' biometric data and

                                             has not and will not destroy their biometric data as required by BIPA.

                                                               Biometric Data Reader users have a proprietary right to control their biometric

                                             information. In failing to comply with the requirements of BIPA, NOVAtime intentionally

                                             interferes with each user's right of possession and control over their valuable, unique, and

                                             permanent biometric data.

                                                               NOVAtime is directly liable for, and had actual knowledge of, the BIPA violations

                                             alleged herein.

                                                     U.        Accordingly, Plaintiff seeks an Order: (1) declaring that NOVAtime's conduct

                                             violates BIPA; (2) requiring NOVAtime to cease the unlawful activities discussed herein; and (3)

                                             awarding statutory damages to Plaintiff and the proposed Class.

                                                                                            PARTIES

                                                               Plaintiff Timothy Thome is a natural person and a citizen of the State of Illinois.

                                                               Defendant NOVAtime is a corporation existing under the laws of the State of

                                             Illinois, that is registered with the Illinois Secretary of State and conducts business in the State of

                                             Illinois, including Cook County. Upon information and belief, NOVAtime is a California




                                                                                                5
 Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 7 of 24 PageID #:14




corporation with its principal, place of business located at 9680 Haven Avenue, Suite 200 in

Rancho Cucamonga, California.

                                  JURISDICTION AND VENUE

                This Court has jurisdiction over Defendant pursuant to 735 ILCS § 5/2-209 because

it conducts business transactions in Illinois, committed statutory violations and tortious acts in

Illinois, and is registered to conduct business in Illinois.

                Venue is proper in Cook County because Defendant is authorized to conduct

business in this State, Defendant conducts business transactions in Cook County, and Defendant

committed the statutory violations alleged herein in Cook County and throughout Illinois.

                                   FACTUAL BACKGROUND

  I.   The Biometric Information Privacy Act

               In the early 2000s, major national corporations started using Chicago and other

locations in Illinois to test "new applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias." 740 ILCS

§ 14/5(c). Given its relative infancy, an overwhelming portion of the public became weary of this

then-growing yet unregulated technology. See 740 ILCS § 14/5.

               In late 2007, a biometrics company called Pay by Touch, which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions, filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because

suddenly there was a serious risk that millions of fingerprint records — which, like other unique

biometric identifiers, can be linked to people's sensitive financial and personal data — could now

be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who
                                            Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 8 of 24 PageID #:15




                                           used the company's fingerprint scanners were completely unaware that the scanners were not

                                           actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the
FILEDDATE: 8/14/20 19 2:10 PM2019CH09380




                                           now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

                                           third parties.

                                                       24.   Recognizing the "very serious need [for] protections for the citizens of Illinois

                                           when it [came to their] biometric information," Illinois enacted BIPA in 2008. See Illinois House

                                           Transcript, 2008 Reg. Sess. No. 276; 740 ILCS § 14/5.

                                                       25.   Additionally, to ensure compliance, BIPA provides that, for each violation, the

                                           prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent

                                           violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

                                           violations. 740 1LCS 14/20.

                                                       26.   BIPA is an informed consent statute which achieves its goal by making it unlawful

                                           for a company to, among other things, collect, capture, purchase, receive through trade, or

                                           otherwise obtain a person's or a customer's biometric identifiers or biometric information, unless

                                           it first:

                                                             Informs the subject in writing that a biometric identifier or biometric information
                                                             is being collected, stored and used;

                                                             Informs the subject in writing of the specific purpose and length of term for which
                                                             a biometric identifier or biometric information is being collected, stored, and used;
                                                             and

                                                             Receives a written release executed by the subject of the biometric identifier or
                                                             biometric information.

                                           See 740 1LCS § 14/15(b).

                                                       27.   BIPA specifically applies to individuals who work in the State of Illinois.




                                                                                               7
 Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 9 of 24 PageID #:16




               Biometric identifiers include retina and iris scans, voiceprints, scans of face

geometry, and — most importantly here — scans of hand geometry and fingerprints. See 740 ILCS

§ 14/10. Biometric information is separately defined to include any information based on an

individual's biometric identifier that is used to identify an individual. /d.

               BIPA also establishes standards for how companies must handle Illinois citizens'

biometric identifiers and biometric information. See, e.g., 740 ILCS § 14/15(c)-(d). For example,

BIPA prohibits private entities from disclosing a person's or customer's biometric identifier or

biometric information without first obtaining consent for such disclosure. See 740 ILCS §

14/15(d)(1).

               BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person's

biometric identifiers or biometric information (740 ILCS § 14/15(c)) and requires companies to

develop and comply with a written policy — made available to the public — establishing a retention

schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting such identifiers or information has been

satisfied or within three years of the individual's last interaction with the company, whichever

occurs first. 740 ILCS § 14/15(a).

               The Illinois legislature enacted BIPA due to the increasing use of biometric data in

financial and security settings, the general public's hesitation to use biometric information, and —

most significantly — the unknown ramifications of biometric technology. Biometrics are

biologically unique to the individual and, once compromised, an individual is at heightened risk

for identity theft and left without any recourse.

               BIPA provides individuals with a private right of action, protecting their right to

privacy regarding their biometrics as well as protecting their rights to know the precise nature for
                                                  Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 10 of 24 PageID #:17




                                              which their biometrics are used and how they are being stored and ultimately destroyed. Unlike

                                              other statutes that only create a right of action if there is a qualifying data breach, BIPA strictly
FILEDDATE: 8/14/2019 2: 10 PM2019CI-109380




                                              regulates the manner in which entities may collect, store, use, and disseminate biometrics and

                                              creates a private right of action for lack of statutory compliance.

                                                              Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep

                                              biometric information secure. Biometric information, unlike other personal identifiers such as a

                                              social security number, cannot be changed or replaced if hacked or stolen.

                                             H.     NOVAtime Violates the Biometric Information Privacy Act.

                                                              By the time BIPA passed through the Illinois legislature in mid-2008, most

                                              companies who had experimented using individuals' biometric data stopped doing so.

                                                              However, NOVAtime failed to take note of the shift in Illinois law governing the

                                              collection, use and dissemination of biometric data. As a result, NOVAtime continues to collect,

                                              store, use, and disseminate Illinois citizens' biometric data in violation of BIPA.

                                                              Specifically, when individuals first use a NOVAtime Biometric Data Reader, they

                                              are required to have their fingerprints or hand geometry scanned in order to enroll them in

                                              NOVAtime's database(s).

                                                             Unfortunately, NOVAtime fails to inform these individuals that it is collecting,

                                              storing or using their sensitive biometric data, the extent of the purposes for which it collects their

                                              sensitive biometric data, or to whom the data is disclosed, if at all.

                                                             NOVAtime fails to provide individuals a written, publicly-available policy

                                              identifying its retention schedule and guidelines for permanently destroying individuals' biometric

                                             data when the initial purpose for collecting or obtaining their biometrics is no longer relevant, as

                                             required by BIPA.



                                                                                                9
                                            Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 11 of 24 PageID #:18




                                                           In addition, NOVAtime profits from the use of individuals' biometric data. For

                                           instance, NOVAtime markets its biometric time clocks to employers as superior options to
                            M2019CH09380




                                           traditional timeclocks, which can be deceived by "buddy punching" — where one employee

                                           punches in or out of a timeclock for another (absent) employee. By marketing its clocks in this
FILED DATE: 8/14/2019 2: 10P




                                           manner, NOVAtime obtains a competitive advantage over other timeclock companies and secures

                                           profits from its use of biometric data, all while failing to comply with the minimum requirements

                                           for handling individuals' biometric data established by BIPA.

                                                          The Pay by Touch bankruptcy that catalyzed the passage of BIPA highlights why

                                           such conduct — where individuals are aware that they are providing biometric data but not aware

                                           to whom or for what purposes they are doing so — is dangerous. That bankruptcy spurred Illinois

                                           citizens and legislators into realizing that it is crucial for individuals to understand when providing

                                           biometric identifiers, such as fingerprints and hand geometry, who exactly is collecting their

                                           biometric data, where it will be transmitted and for what purposes, and for how long. NOVAtime

                                           disregards these obligations and individuals' statutory rights and instead unlawfully collects,

                                           stores, uses and disseminates individuals' biometric identifiers and information, without ever

                                           receiving the individual's informed written consent, as required by BIPA.

                                                          Remarkably, NOVAtime has created the same situation that Pay by Touch did by

                                           assembling a database of biometric data through broadly deployed fingerprint and hand geometry

                                           scanners, but failed to comply with the law specifically designed to protect individuals whose

                                           biometrics are collected in these circumstances. NOVAtime disregards these obligations and

                                           Illinois citizens' statutory rights and instead unlawfully collects, stores, uses, and disseminates

                                           individuals' biometric identifiers and information without ever receiving the individual's informed

                                           written consent required by BIPA.



                                                                                            10
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 12 of 24 PageID #:19




                                                            Plaintiff and others similarly situated are not told what might happen to their

                                            biometric data if and when NOVAtime merges with another company or worse, if and when
FILED DATE: 8/14/2019 2: 10PM 2019CH09380




                                            NOVAtime's business folds, or when the other third parties that have received their biometric data

                                            businesses fold.

                                                           Since NOVAtime neither publishes a BIPA-mandated data-retention policy nor

                                            discloses the purposes for its collection and use of biometric data, individuals are left in the dark

                                            regarding the extent to which NOVAtime sells, discloses, re-discloses, or otherwise disseminates

                                            their biometric data, to whom, and when. Moreover, Plaintiff and others similarly situated are not

                                            told to whom NOVAtime currently discloses their biometric data, or what might happen to their

                                            biometric data in the event of a merger or a bankruptcy.

                                                           These violations have raised a material risk that Plaintiff's and other similarly-

                                            situated individuals' biometric data will be unlawfully accessed by third parties.

                                                           By and through the actions detailed above, NOVAtime disregards Plaintiff's and

                                            other similarly-situated individuals' legal rights in violation of BIPA.

                                            III.    Plaintiff Thome's Experience

                                                           Plaintiff Timothy Thome was an employee at Flexicorp, Inc. ("Flexicorps"), an

                                            Illinois corporation headquartered at 2570 Foxfield Road, Suite 200, Saint Charles, Illinois. While

                                            employed by Flexicorps, Thome was assigned a temporary position at Plano Molding in November

                                            2017.

                                                           Plaintiff was required to scan his fingerprints to "clock-in" and "clock-out" of work

                                            using a NOVAtime Biometric Data Reader so they can be used as an authorization method to track

                                            his time.




                                                                                             11
                                              Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 13 of 24 PageID #:20




                                                             NOVAtime subsequently stored Plaintiffs fingerprint data in its systems and/or

                                              databases.
FILED DATE: 8/ 14/2019 2: 10 PM20 19CH09380




                                                             Plaintiff was required to scan his fingerprint each time he began and ended his

                                              workday at Flexicorps.

                                                             Plaintiff has never been informed of the specific limited purposes or length of time

                                              for which NOVAtime collected, stored, used and/or disseminated his biometric data.

                                                             Plaintiff has never been informed of any biometric data retention policy developed

                                              by NOVAtime, nor has he ever been informed of whether NOVAtime will ever permanently delete

                                              his biometric data.

                                                             Plaintiff has never been provided with nor ever signed a written release allowing

                                              NOVAtime to collect, store, use or disseminate his biometric data.

                                                             Plaintiff has continuously and repeatedly been exposed to the risks and harmful

                                              conditions created by NOVAtime's violations of BIPA as alleged herein.

                                                             No amount of time or money can compensate Plaintiff if his biometric data is

                                              compromised by the lax procedures through which NOVAtime captured, stored, used, and

                                              disseminated his and other similarly-situated individuals' biometrics. Moreover, Plaintiff would

                                              not have provided his biometric data if he had known that his data would be retained for an

                                              indefinite period of time without his consent.

                                                             A showing of actual damages is not necessary in order to state a claim under BIPA.

                                              See Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, If 40 ("[A]n individual need not allege

                                              some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

                                              to qualify as an "aggrieved" person and be entitled to seek liquidated damages and injunctive relief

                                              pursuant to the Act").



                                                                                               12
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 14 of 24 PageID #:21




                                                             As Plaintiff is not required to allege or prove actual damages in order to state a

                                             claim under BIPA, he seeks statutory damages under BIPA as compensation for the injuries caused
FILED DATE: 8/14/2019 2:10 PM 2019 CH09380




                                             by NOVAtime. Rosenbach, 2019 IL 123186, ¶ 40.

                                                                                   CLASS ALLEGATIONS

                                                             Pursuant to the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, Plaintiff brings

                                             claims on his own behalf and as a representative of all other similarly-situated individuals pursuant

                                             to BIPA, 740 ILCS § 14/1, et seq., to recover statutory penalties, prejudgment interest, attorneys'

                                             fees and costs, and other damages owed.

                                                             As discussed supra, Section 14/15(0 of BIPA prohibits a company from, among

                                             other things, collecting, capturing, purchasing, receiving through trade, or otherwise obtaining a

                                             person's or a customer's biometric identifiers or biometric information, unless it first (I) informs

                                             the individual in writing that a biometric identifier or biometric information is being collected or

                                             stored; (2) informs the individual in writing of the specific purpose and length of time for which a

                                             biometric identifier or biometric information is being collected, stored, and used; and (3) receives

                                             a written release executed by the subject of the biometric identifier or biometric information. 740

                                             ILCS § 14/15.

                                                             Plaintiff seeks class certification under the Illinois Code of Civil Procedure, 735 §

                                             ILCS 5/2-801 for the following class of similarly-situated individuals under BIPA:

                                                    All individuals in the State of Illinois who had their fingerprints, hand geometry, or
                                                    other biometric data collected, captured, received, or otherwise obtained or
                                                    disclosed by NOVAtime during the applicable statutory period.

                                                             This action is properly maintained as a class action under 735 ILCS § 5/2-

                                             801 because:

                                                                    The class is so numerous that joinder of all members is impracticable;

                                                                    There are questions of law or fact that are common to the class;
                                                                                              13
                                            Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 15 of 24 PageID #:22




                                                                   The claims of the Plaintiff are typical of the claims of the class; and,
FILED DATE: 8/14/20192:10 PM 20 19CH09380




                                                                   The Plaintiff will fairly and adequately protect the interests of the class.

                                                                                        Numerosity

                                                           The total number of putative class members exceeds fifty (50) individuals. The

                                            exact number of class members can easily be determined from NOVAtime's records.

                                                                                      Commonality

                                                           There is a well-defined commonality of interest in the substantial questions of law

                                            and fact concerning and affecting the Class in that Plaintiff and all members of the Class have been

                                            harmed by NOVAtime's failure to comply with BIPA. The common questions of law and fact

                                            include, but are not limited to the following:

                                                                   Whether NOVAtime collected, captured, or otherwise obtained Plaintiffs
                                                                   and the Class's biometric identifiers or biometric information;

                                                                   Whether NOVAtime properly informed Plaintiff and the Class of its
                                                                   purposes for collecting, using, storing and disseminating their biometric
                                                                   identifiers or biometric information;

                                                                   Whether NOVAtime obtained a written release (as defined in 740 1LCS §
                                                                   14/10) to collect, use, store and disseminate Plaintiff's and the Class's
                                                                   biometric identifiers or biometric information;

                                                                   Whether NOVAtime has disclosed or re-disclosed Plaintiffs and the
                                                                   Class's biometric identifiers or biometric information;

                                                                   Whether NOVAtime sold, leased, traded, or otherwise profited from
                                                                   Plaintiffs and the Class's biometric identifiers or biometric information;

                                                                   Whether NOVAtime developed a written policy, made available to the
                                                                   public, establishing a retention schedule and guidelines for permanently
                                                                   destroying biometric identifiers and biometric information when the initial
                                                                   purpose for collecting or obtaining such identifiers or information has been
                                                                   satisfied or within three years of its last interaction with the individual,
                                                                   whichever occurs first;

                                                                   Whether NOVAtime complies with any such written policy (if one exists);

                                                                                             14
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 16 of 24 PageID #:23




                                                                   Whether NOVAtime used Plaintiff's and the Class's fingerprints to identify
                                                                   them;
FILED DATE: 8/14/2019 2: 10PM 2019CH09380




                                                                   Whether NOVAtime's violations of BIPA have raised a material risk that
                                                                   Plaintiff's and the Class's biometric data will be unlawfully accessed by
                                                                   third parties;

                                                                   Whether the violations of BIPA were committed negligently; and

                                                                   Whether the violations of BIPA were committed intentionally and/or
                                                                   recklessly.

                                                           Plaintiff anticipates that NOVAtime will raise defenses that are common to the

                                            class.

                                                                                        Adequacy

                                                           Plaintiff will fairly and adequately protect the interests of all members of the class,

                                            and there are no known conflicts of interest between Plaintiff and the class members. Plaintiff,

                                            moreover, has retained experienced counsel that are competent in the prosecution of complex

                                            litigation and who have extensive experience acting as class counsel.

                                                                                        Typicality

                                                           The claims asserted by Plaintiff are typical of the class members he seeks to

                                            represent. Plaintiff has the same interests and suffer from the same unlawful practices as the class

                                            members.

                                                           Upon information and belief, there are no other class members who have an interest

                                            individually controlling the prosecution of his or her individual claims, especially in light of the

                                            relatively small value of each claim and the difficulties involved in bringing individual litigation

                                            against one's employer. However, if any such class member should become known, he or she can

                                            "opt out" of this action pursuant to 735 ILCS § 5/2-801.




                                                                                            15
                                            Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 17 of 24 PageID #:24




                                                                             Predominance and Superiority

                                                           The common questions identified above predominate over any individual issues,
FILED DATE: 8/14/2019 2: 10PM2019CH09380




                                           which will relate solely to the quantum of relief due to individual class members. A class action is

                                           superior to other available means for the fair and efficient adjudication of this controversy because

                                           individual joinder of the parties is impracticable. Class action treatment will allow a large number

                                           of similarly-situated persons to prosecute their common claims in a single forum simultaneously,

                                           efficiently and without the unnecessary duplication of effort and expense if these claims were

                                           brought individually. Moreover, as the damages suffered by each class member are relatively small

                                           in the sense pertinent to class action analysis, the expenses and burden of individual litigation

                                           would make it difficult for individual class members to vindicate their claims.

                                                          Additionally, important public interests will be served by addressing the matter as

                                           a class action. The cost to the court system and the public for the adjudication of individual

                                           litigation and claims would be substantially more than if claims are treated as a class action.

                                           Prosecution of separate actions by individual class members would create a risk of inconsistent

                                           and varying adjudications, establish incompatible standards of conduct for NOVAtime and/or

                                           substantially impair or impede the ability of class members to protect their interests. The issues in

                                           this action can be decided by means of common, class-wide proof In addition, if appropriate, the

                                           Court can and is empowered to fashion methods to efficiently manage this action as a class action.

                                                                          FIRST CAUSE OF ACTION
                                             Violation of 740 ILCS § 14/15(a): Failure to Institute, Maintain and Adhere to Publicly-
                                                                         Available Retention Schedule

                                                          Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                          B1PA mandates that companies in possession of biometric data establish and

                                           maintain a satisfactory biometric data retention — and, importantly, deletion — policy. Specifically,


                                                                                            16
                                                Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 18 of 24 PageID #:25




                                               those companies must: (i) make publicly available a written policy establishing a retention

                                               schedule and guidelines for permanent deletion of biometric data (at most three years after the
                             PM 20 19CH09380




                                               company's last interaction with the individual); and (ii) actually adhere to that retention schedule

                                               and actually delete the biometric information. See 740 ILCS § 14/1 5(a).
FILED DATE: 8/ 14/2019 2: 10




                                                               NOVAtime fails to comply with these BIPA mandates.

                                                               Defendant NOVAtime Technology, Inc. is a corporation registered to do business

                                               in Illinois and thus qualifies as a "private entity" under BIPA. See 740 ILCS § 14/10.

                                                               Plaintiff and the Class are individuals who have had their "biometric identifiers"

                                               collected by NOVAtime (in the form of their fingerprint), as ekplained in detail in Sections II and

                                               III, supra. See 740 ILCS § 14/10.

                                                               Plaintiffs and the Class's biometric identifiers were used to identify them and,

                                               therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS § 14/10.

                                                              NOVAtime failed to provide a publicly available retention schedule or guidelines

                                               for permanently destroying biometric identifiers and biometric information as specified by BIPA.

                                               See 740 ILCS § 14/15(a).

                                                              Upon information and belief, NOVAtime lacks retention schedules and guidelines

                                               for permanently destroying Plaintiff's and the Class's biometric data and has not and will not

                                               destroy Plaintiffs and the Class's biometric data when the initial purpose for collecting or

                                               obtaining such data has been satisfied or within three years of the individual's last interaction with

                                               the company.

                                                              On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                                               injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                                               requiring NOVAtime to comply with BIPA's requirements for the collection, storage,


                                                                                                17
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 19 of 24 PageID #:26




                                            dissemination, and use of biometric identifiers and biometric information as described herein; (3)

                                            statutory damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740
FILED DATE: 8/14/2019 2: 10PM 2019CH09380




                                            ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of

                                            BIPA pursuant to 740 ILCS 14/200); and (4) reasonable attorneys' fees and costs and other

                                            litigation expenses pursuant to 740 ILCS 14/20(3).

                                                                        SECOND CAUSE OF ACTION
                                            Violation of 740 ILCS §14/15(b): Failure to Obtain Informed Written Consent and Release
                                                              Before Obtaining Biometric Identifiers or Information

                                                           Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                           BIPA requires companies to obtain informed written consent from individuals

                                            before acquiring their biometric data. Specifically. BIPA makes it unlawful for any private entity

                                            to "collect, capture, purchase, receive through trade, or otherwise obtain a person's or a customer's

                                            biometric identifiers or biometric information unless [the entity] first: (1) informs the subject.. .in

                                            writing that a biometric identifier or biometric information is being collected or stored; (2) informs

                                            the subject.. .in writing of the specific purposes and length of term for which a biometric identifier

                                            or biometric information is being collected, stored, and used; and (3) receives a written release

                                            executed by the subject of the biometric identifier or biometric information..." 740 ILCS 14/15(9)

                                            (emphasis added).

                                                           NOVAtime fails to comply with these BIPA mandates.

                                                           Defendant NOVAtime Technology, Inc. is a corporation registered to do business

                                            in Illinois and thus qualifies as a "private entity" under BIPA. See 740 ILCS § 14/10.

                                                           Plaintiff and the Class are individuals who have had their "biometric identifiers"

                                            collected by NOVAtime (in the form of their fingerprint), as explained in detail in Sections II and

                                            III, supra. See 740 ILCS § 14/10.



                                                                                             18
                                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 20 of 24 PageID #:27




                                                            Plaintiff's and the Class's biometric identifiers were used to identify them and,

                                            therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS § 14/10.
FILED DATE: 8/14/2019 2: 10PM20 19CH09380




                                                           NOVAtime systematically and automatically collected, used, stored and

                                            disseminated Plaintiffs and the Class's biometric identifiers and/or biometric information without

                                            first obtaining the written release required by 740 ILCS 14/15(3)(3).

                                                           NOVAtime did not inform Plaintiff and the Class in writing that their biometric

                                            identifiers and/or biometric information were being collected, stored, used and disseminated, nor

                                            did NOVAtime inform Plaintiff and the Class in writing of the specific purpose(s) and length of

                                            term for which their biometric identifiers and/or biometric information were being collected,

                                            stored, used and disseminated as required by 740 ILCS 1 4/1 5(3)(1)42).

                                                           By collecting, storing, using and disseminating Plaintiffs and the Class's biometric

                                            identifiers and biometric information as described herein, NOVAtime violated Plaintiffs and the

                                            Class's rights to privacy in their biometric identifiers and/or biometric information as set forth in

                                            BIPA. See 740 ILCS 14/1, et seq.

                                                           On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                                            injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

                                            requiring NOVAtime to comply with B1PA's requirements for the collection, storage, use and

                                            dissemination of biometric identifiers and biometric information as described herein; (3) statutory

                                            damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS

                                            14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

                                            pursuant to 740 ILCS 14/20(1); and (4) reasonable attorneys' fees and costs and other litigation

                                            expenses pursuant to 740 ILCS 14/20(3).




                                                                                             19
                                   Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 21 of 24 PageID #:28




                                                                   THIRD CAUSE OF ACTION
                                                 Violation of 740 ILCS § 14/15(d): Disclosure of Biometric Identifiers and
                                                                  Information Before Obtaining Consent
FILEDDATE: 8/14/2019 2: PM2019CH




                                                  Plaintiff incorporates the foregoing allegations as if fully set forth herein.

                                                  BIPA prohibits private entities from disclosing a person's or customer's biometric
                       10




                                   identifier or biometric information without first obtaining consent for that disclosure. See 740

                                   ILCS 14/15(d)(1).

                                                  NOVAtime fails to comply with this BIPA mandate.

                                                  Defendant NOVAtime Technology, Inc. is a corporation registered to do business

                                   in Illinois and thus qualifies as a "private entity" under BIPA. See 740 ILCS § 14/10.

                                                  Plaintiff and the Class are individuals who have had their "biometric identifiers"

                                   collected by NOVAtime (in the form of their fingerprint), as explained in detail in Sections II and

                                   III, supra. See 740 ILCS § 14/10.

                                                  Plaintiff's and the Class's biometric identifiers were used to identify them and,

                                   therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS § 14/10.

                                                  NOVAtime systematically and automatically disclosed, redisclosed, or otherwise

                                   disseminated Plaintiff's and the Class's biometric identifiers and/or biometric information without

                                   first obtaining the consent required by 740 ILCS 14/15(d)(1).

                                                  By disclosing, redisclosing, or otherwise disseminating Plaintiff's and the Class's

                                   biometric identifiers and biometric information as described herein, NOVAtime violated

                                   Plaintiff's and the Class's rights to privacy in their biometric identifiers and/or biometric

                                   information as set forth in BIPA. See 740 ILCS 14/1, et seq.

                                                  On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

                                   injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by



                                                                                    20
                                           Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 22 of 24 PageID #:29




                                           requiring NOVAtime to comply with B1PA's requirements for the collection, storage, use and

                                           dissemination of biometric identifiers and biometric information as described herein; (3) statutory
FILED DATE: 8/14/2019 2: 10PM2019CH09380




                                           damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

                                           14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

                                           pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys' fees and costs and other litigation

                                           expenses pursuant to 740 ILCS § 14/20(3).

                                                                               PRAYER FOR RELIEF

                                                  Wherefore, Plaintiff Timothy Thome respectfully requests that this Court enter an Order:

                                                         Certifying this case as a class action on behalf of the Class defined above,
                                                         appointing Plaintiff Timothy Thome as Class Representative, and appointing
                                                         Stephan Zouras, LLP and Peiffer Wolf Carr & Kane, APLC, as Class Counsel;

                                                         Declaring that NOVAtime's actions, as set forth above, violate BIPA;

                                                         Awarding statutory damages of $5,000 for each intentional and/or reckless
                                                         violation of BIPA pursuant to 740 ILCS § 14/20(2) or, in the alternative, statutory
                                                         damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS §
                                                         14/20(1);

                                                         Declaring that NOVAtime's actions, as set forth above, were intentional or
                                                         reckless;

                                                         Awarding injunctive and other equitable relief as is necessary to protect the
                                                         interests of Plaintiff and the Class, including an Order requiring NOVAtime to
                                                         collect, store, use, destroy and disseminate biometric identifiers and/or biometric
                                                         information in compliance with BIPA;

                                                         Awarding Plaintiff and the Class their reasonable attorneys' fees and costs and
                                                         other litigation expenses pursuant to 740 ILCS § 14/20(3);

                                                         Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent
                                                         allowable; and,

                                                         Awarding such other and further relief as equity and justice may require.

                                                                                     JURY TRIAL

                                                         Plaintiff demands a trial by jury for all issues so triable.


                                                                                           21
                             Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 23 of 24 PageID #:30




                                  Date: August 14, 2019                Respectfully Submitted,

                                                                       /s/ Andrew C. Ficzko
         PM 2019CH09380




                                                                       Ryan F. Stephan
                                                                       James B. Zouras
                                                                       Andrew C. Ficzko
                                                                       STEPHAN ZOURAS, LLP
                                                                       100 N. Riverside Plaza, Suite 2150
FILED DATE: 8/14/2019 2:10




                                                                       Chicago, Illinois 60606
                                                                       312.233.1550
                                                                       312.233.1560f
                                                                       rstephan@stephanzouras.com
                                                                       jzouras@stephanzouras.com
                                                                       aticzko@stephanzouras.com
                                                                       Firm ID: 43734

                                                                       /s/ Brandon M Wise
                                                                       Brandon M. Wise — IL Bar #6319580
                                                                       Paul A. Lesko — IL Bar # 6288806
                                                                       PEIFFER WOLF CARR & KANE, APLC
                                                                       818 Lafayette Ave., Floor 2
                                                                       St. Louis, MO 63104
                                                                       Ph: 314-833-4825
                                                                       Email: bwise@pwcklegal.com
                                                                       Email: plesko@pwcklegal.com
                                                                       Cook County Atty # 62258

                                                                       ATTORNEYS FOR PLAINTIFF




                                                                  22
                                            Case: 1:19-cv-06256 Document #: 1-1 Filed: 09/19/19 Page 24 of 24 PageID #:31




                                                                               CERTIFICATE OF SERVICE

                                                      I, the attorney, hereby certify that on August 14, 2019, I electronically filed the attached
                           PM 2019CH09380




                                            with the Clerk of the Court using the ECF system which will send such filing to all attorneys of

                                            record.
FILEDDATE: 8/14/2019 2: 10




                                                                                                           /s/ Andrew C. Ficzko




                                                                                              23
